Citation Nr: 0312886	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  01-09 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
April 1971 rating decision denying service connection for the 
cause of the veteran's death.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

K. B. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
March 1946.  He was a prisoner of war (POW) of the Japanese 
government from May 1942 to August 1945.  He died in January 
1971.  The appellant in this case was the veteran's surviving 
spouse at the time of his death.  Although she remarried 
following the veteran's death, her second husband died in 
June 1994.  Thus, she is basically eligible for DIC benefits 
as the surviving spouse of the veteran.  38 C.F.R. § 3.55 
(2002).

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied DIC benefits, both based on a service-connected cause 
of death and pursuant to 38 U.S.C.A. § 1318.  In addition, 
the RO determined that the appellant had not submitted a 
valid claim of clear and unmistakable error.  In March 2001, 
the appellant submitted a notice of disagreement with the 
RO's decision.  In May 2001, the RO issued a statement of the 
case addressing the issues set forth on the cover page of 
this decision.  A copy of that statement of the case was 
issued to the appellant's then-representative.  

Thereafter, the appellant appointed the attorney named above 
to represent her in this matter.  In August 2001, the 
appellant's attorney was provided a copy of the entire claims 
folder, including the May 2001 statement of the case.  In 
October 2001, he submitted a VA Form 9 on the appellant's 
behalf.  Although the VA Form 9 submitted by the appellant's 
attorney contained no argument regarding the clear and 
unmistakable error issue, he did check a box indicating that 
the appellant wished to "appeal all of the issues listed on 
the Statement of the Case."  Therefore, to avoid any 
possibility of prejudice to the appellant, the Board will 
consider all issues set forth above on the cover page of this 
decision.  See 38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2002) (relating 
to jurisdiction of the Board).

Here, the Board notes that in a September 2002 letter to the 
RO, the appellant's attorney noted that "[a]n Appeal to 
Board of Veterans' Appeals (AF Form 9) [sic] was submitted to 
the Phoenix Regional Office on October 24, 2001, this should 
have been a Notice of Disagreement (NOD)."  (emphasis in 
original).  He further indicated that "[a]s of this date 
there has been no follow-up from the regional office in the 
form of a Statement of the Case."  As set forth above, 
however, the appellant submitted a notice of disagreement in 
March 2001, and the RO properly issued a statement of the 
case in May 2001.  A supplemental statement of the case was 
subsequently issued to the appellant, with a copy to her 
attorney, in January 2003.  Based on the procedural history 
set forth above, the Board finds that the issues set forth on 
the cover page of this decision are properly in appellate 
status.  

In statements dated in March and April 2003, the appellant's 
representative requested a 30-day extension to submit 
additional evidence.  Inasmuch, as the 30 days has expired at 
this time, the Board finds it unnecessary to rule on these 
requests.  

The appellant's representative submitted a report from D.J. 
Gaughan, Ph.D.  At the time the report was received, the 
decision hereinbelow had been completed and signed by the 
undersigned Veterans Law Judge.  Inasmuch as the Board has 
granted the appellant DIC benefits, consideration of the 
report is unnecessary.  Furthermore, because the report is 
current evidence, not of record at the time of the April 1971 
rating decision, it could have no bearing on the clear and 
unmistakable error issue.  



FINDINGS OF FACT

1.  In an April 1971 rating decision, the RO denied service 
connection for the cause of the veteran's death; although the 
appellant was duly notified of the decision and her appellate 
rights, she did not appeal.  

2.  The final April 1971 rating decision denying service 
connection for the cause of the veteran's death was in 
accordance with the evidence of record at that time and with 
the controlling legal criteria, and did not involve 
undebatable error that would have led to a materially 
different outcome.

3.  The evidence added to the record since the last final 
rating decision in April 1971 includes a November 2001 
private medical opinion which provides a new factual basis on 
which to reopen the appellant's claim.

4.  The cause of the veteran's death in January 1971 was 
adenocarcinoma of the pancreas.

5.  The evidence is in relative equipoise as to whether the 
veteran's fatal adenocarcinoma of the pancreas was 
etiologically related to his period of active service, 
including his experiences as a POW.

6.  The issue of DIC benefits pursuant to 38 U.S.C.A. § 1318 
is moot in light of the grant of service connection for the 
cause of the veteran's death.  



CONCLUSIONS OF LAW

1.  The April 1971 rating decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002) (formerly 38 U.S.C.A. § 4005(b) (1970)); 38 
C.F.R. § 20.1103 (2002) (formerly 38 C.F.R. § 3.104(a) 
(1971)).

2.  Clear and unmistakable error has not been demonstrated in 
the April 1971 rating decision denying service connection for 
the cause of the veteran's death.  38 C.F.R. § 3.105 (2002).

3.  New and material evidence has been received to warrant 
reopening of the claim of service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

4.  Resolving the benefit of the doubt in the appellant's 
favor, a disability incurred in or aggravated by active 
service substantially or materially caused or contributed to 
the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2002).

5.  The § 1318 appeal is dismissed as moot.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no applicability to 
claims of clear and unmistakable error (CUE) in prior RO 
decisions, and that VA's duties to notify and assist 
contained in the VCAA are not applicable to such claims.  See 
Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA 
does not apply to RO CUE claims, and does not require remand 
of RO CUE claims).  Accordingly, the Board finds that the 
VCAA is not applicable to the appellant's claim of clear and 
unmistakable error in the April 1971 rating decision denying 
service connection for the cause of the veteran's death.  

The Board has considered this new legislation with regard to 
the cause of death issue.  The Board finds, given the 
favorable action taken hereinbelow, that no further 
assistance in developing the facts pertinent to this limited 
issue is required at this time.  


I.  Factual Background

The veteran's service medical records show that in May 1942, 
he was captured by the Japanese while serving in the 
Philippines.  He was thereafter sent to Japan on a prison 
ship.  During his captivity in Japan, he was forced to work 
in the lead and zinc mines.  The veteran was liberated in 
August 1945.

In October 1945, the veteran was hospitalized for examination 
in connection with a Board for Medical Survey of Repatriated 
American POWs.  On examination, the veteran's weight was 1491/4 
pounds.  He indicated that his weight on capture had been 135 
pounds, and that his weight on discharge had been 100 pounds.  
His habits were noted to include smoking one pack of 
cigarettes daily, as well as occasional alcohol use.  The 
veteran's medical history as a POW was noted to include 
malaria, dysentery, dengue fever, scabies, beriberi, and 
pellagra.  He indicated that he had had no symptoms of these 
diseases since he returned to American food.  A history of a 
shell fragment wound to the left finger was also noted.  On 
physical examination, no abnormalities of the abdomen, 
genitourinary system, anus and rectum, and glandular system 
were detected.  After further examining the veteran, the 
diagnoses were scabies and malnutrition due to inadequate 
diet as POW, improved.  

At his March 1946 service separation medical examination, the 
veteran reported that he had been a POW from May 1942 to 
August 1945, and had contracted malaria during that time.  He 
indicated that he had not had an attack of malaria since 
October 1943.  He also reported dull pains in his right 
shoulder and knees.  On physical examination, no objective 
abnormalities were found in the knees or right shoulder.  X-
ray examination was also normal.  The diagnosis was 
arthralgia, right shoulder and both knees.  

In May 1947, the veteran underwent a VA medical examination 
in connection with his application for VA compensation 
benefits.  At that time, he reported that he worked as a 
rancher and had lost a great deal of time from work due to 
disability.  He indicated that his symptoms included 
stiffness, soreness, lack of strength, and poor circulation.  
He also complained of gastrointestinal upset.  Physical 
examination of the respiratory, digestive, genitourinary, and 
other systems failed to show marked abnormality.  Examination 
of the musculoskeletal system showed amputation of the little 
finger of the left hand, as a residual of a gunshot wound 
sustained before captivity.  The diagnoses included 
amputation of the little finger, and subjective complaints in 
reference to POW experience including weakness, fatigue, 
cough, poor circulation, and pain in the knees, shoulders and 
feet.  The examiner indicated that there were no physical 
abnormalities noted in reference to these complaints.  

The veteran also underwent a VA psychiatric examination in 
May 1947, at which he described his combat experiences as 
well as his subsequent experiences as a POW.  He indicated 
that he had been in a series of Japanese prison camps, some 
of which were bad and others which were less so.  The veteran 
reported that in one camp, the treatment was so bad that men 
were dying of disease at a rate of as many as 30 a day.  He 
indicated that he was blind for a period of one week until 
medical care in the form of vitamin therapy was initiated.  
From there, the veteran indicated that he was transferred to 
another prison camp in the Philippines, where he was 
reasonably well treated and fed for one and one half years.  
In August 1944, he indicated that he was transferred to Japan 
on a prison ship.  He indicated that, while on the ship, his 
weight dropped from 145 to 118 and many of the prisoners went 
crazy or died.  He indicated that several of the ships in the 
convoy were sunk by American submarines.  The veteran 
indicated that, while in Japan, he underwent continued 
hardships as a POW, including extremely hard labor in the 
lead and zinc mines.  The veteran reported that the Japanese 
guards would beat the prisoners when their production fell 
below standards.  When he was finally liberated, the veteran 
indicated that he weighed 100 pounds.  With respect to post-
service symptoms, he indicated that he had nightmares of his 
battle experiences, as well as difficulty controlling his 
nerves.  After examining the veteran, the diagnoses included 
residuals of malnutrition and anxiety state, mild.  

In a June 1947 rating decision, the RO granted service 
connection for anxiety state, rated as 10 percent disabling, 
and residuals of amputation of the left little finger, also 
rated as 10 percent disabling.  In an April 1948 rating 
decision, service connection for residuals of amoebic 
dysentery, malnutrition, and malaria was granted.  Zero 
percent ratings were assigned for these disabilities.  The 
veteran's combined disability rating was 20 percent.  

In October 1955, the veteran underwent a VA psychiatric 
examination, at which he reported that he was nervous, had 
difficulty sleeping, and became upset easily.  He described a 
very marked startle reaction, as well as frequent headaches, 
feelings of weakness, and easy fatigue.  The veteran reported 
that he occasionally used alcohol to relax and indicated that 
he smoked approximately 1/2 of a pack of cigarettes daily.  The 
diagnosis was psychoneurotic reaction.  The examiner 
described the veteran's incapacity as severe.  

The veteran was hospitalized for evaluation from October to 
November 1955.  He reported that he had steadily lost weight 
and the ability to do work.  He indicated that he had no 
appetite, although he denied other complaints referable to 
the gastrointestinal system such as nausea, vomiting, 
frequent diarrhea, and jaundice.  X-ray examinations of the 
gastrointestinal tract and a small bowel series were normal.  
A barium enema, gall bladder series, and a chest X-ray were 
also normal.  After additional evaluation by various 
specialists, the diagnoses on discharge included bilateral 
deafness, probably the result of acoustic trauma, and torn 
cartilage in the right knee.  

In a November 1955 rating decision, the RO increased the 
rating for the veteran's psychiatric disability to 30 
percent.  In addition, the RO denied service connection for 
deafness and a right knee disability.  The veteran's combined 
service-connected disability rating was 40 percent.  

Thereafter, the veteran was examined by VA on several 
occasions in connection with his complaints of symptoms such 
as anxiety, headaches, and musculoskeletal pains.  In July 
1959, July 1960, and January 1962 rating decisions, the RO 
confirmed and continued the disability ratings previously 
assigned.  

In May 1967, the veteran submitted claims of service 
connection for additional disabilities, including 
hemorrhoids, and shoulder and knee disabilities.  In support 
of his claim, the RO obtained a June 1967 VA hospitalization 
summary noting that the veteran had undergone a right medial 
meniscectomy.  No other pertinent abnormalities were noted.  
In a May 1967 rating decision, the RO granted service 
connection for hemorrhoids, and assigned a noncompensable 
rating.  The veteran's combined disability rating was 40 
percent.  Service connection for a right shoulder and left 
knee disability was denied.  The veteran appealed, and in a 
March 1968 decision, the Board granted service connection for 
a right knee disability.  In a March 1968 rating decision, 
the RO effectuated the grant of service connection for a 
right knee disability and assigned a 30 percent rating, 
effective in October 1967.  The veteran's combined disability 
rating was increased to 60 percent, effective in October 
1967.

In November 1970, the veteran was hospitalized after he 
developed some epigastric pain which was localized in his rib 
cage and radiated to the anterior part of his stomach.  He 
reported an impairment of his appetite and indicated that he 
had lost 10 pounds in the last month.  Initially, the 
veteran's symptoms were felt to be functional, but in 
December 1970, he became deeply jaundiced.  An exploratory 
laparotomy was performed in January 1971, and revealed a 
total replacement of the left lobe of the liver by carcinoma.  
A biopsy was positive for adenocarcinoma.  Exploration of the 
abdominal cavity revealed multiple lymph node involvement.  A 
cholangiogram revealed intrahepatic obstruction of the 
biliary tree.  The veteran died later that month.  The 
diagnoses recorded on the hospitalization summary include 
carcinoma of the biliary ducts, and chronic anxiety syndrome.  
The cause of death listed on the death certificate was 
adenocarcinoma of the pancreas.  The estimated time between 
the onset of the veteran's cancer and his death was listed as 
"months."  An autopsy was not performed.  

Later that month, the appellant submitted a claim of 
entitlement to DIC benefits.  In an April 1971 rating 
decision, the RO denied service connection for the cause of 
the veteran's death, noting that the service medical records 
did not contain evidence of pancreatic cancer in service or 
otherwise establish a causal relationship between the 
veteran's service-connected disabilities and the cause of his 
death.  

The appellant was notified of this decision in an April 1971 
letter.  Enclosed with the letter was a notice of appellate 
rights; however, the appellant did not appeal the RO's 
determination.  Thus, it is final.  

In November 1998, the appellant requested reopening of her 
claim of entitlement to DIC benefits as the surviving spouse 
of the veteran.  In a November 1999 statement, she stated 
that it was her belief that the veteran's adenocarcinoma of 
the pancreas was a residual of his service-connected 
malnutrition and nervous condition.  She also argued 
generally that the veteran should have been rated as 100 
percent disabled for at least 10 years before his death.  

In support of her claim, the appellant's attorney submitted 
argument to the effect that it was his belief that the 
veteran had been exposed to ionizing radiation from atomic 
bomb detonations while a POW in Japan.  

To assist the appellant with her claim in this regard, the RO 
contacted the Defense Threat Reduction Agency (DTRA) and 
requested information regarding the veteran's possible 
exposure to radiation in service.  In a February 2002 letter, 
the DTRA responded that historical records established that 
the veteran had been assigned to a POW camp located at Sendai 
(Hosakura), Honshu, approximately 575 miles from Hiroshima 
and 725 miles from Nagasaki.  He was also held at the Tokyo 
POW camp, which was approximately 400 miles from Hiroshima 
and 550 miles from Nagasaki.  Based on the distances of the 
veteran's internment from both Hiroshima and Nagasaki, the 
DTRA indicated that consideration of the veteran as a 
radiation-exposed POW was precluded.  

In a November 2001 opinion, a private physician indicated 
that he had reviewed the veteran's medical records and had 
concluded that his death from adenocarcinoma of the pancreas 
"can be etiologically related to the illnesses and 
experiences that he had when he was repatriated as a Prisoner 
of War in 1945."  The physician indicated that cancer was a 
disorder that arose as a consequence of genetic factors, in 
addition to various exposures or other illnesses.  In that 
regard, he noted that the veteran's history included several 
diseases as a POW, including scurvy.  He indicated that 
medical literature contained an association between diets 
high in citrus and a reduced risk of pancreatic cancer.  He 
also noted that the veteran had a history of exposure to 
hazards in the mines, as well as noxious fumes and petroleum 
products from heavy equipment.  He indicated that miners and 
individuals with occupational exposure to petroleum products 
had higher rates of cancer.  In addition to these factors, 
the physician indicated that individuals with known radiation 
exposure had higher incidences of cancer and that the veteran 
was present in Japan at the time the atomic bombs were 
dropped.  He also noted that the veteran had a history of 
smoking in service and was apparently unable to stop smoking; 
he concluded that "this was related to a severe psychologic 
problem which arose as a consequence of his wartime 
service."  

The physician indicated that it was his experience that POWs 
had difficulty stopping smoking and were at a high risk from 
tobacco dependency and complications therefrom.  He noted 
that smoking was considered a major risk for pancreatic 
cancer.  Finally, he pointed out that medical literature 
noted that malnutrition per se caused cellular changes in the 
pancreas and that poor nutrition could influence the risk of 
cancer.  In summary, he indicated that "taken en toto it is 
apparent that [the veteran] was subjected to the vast 
majority of risk factors for pancreatic cancer while in 
military service."  The physician indicated that the 
veteran's death from adenocarcinoma of the pancreas "can be 
etiologically related to the illnesses and experiences that 
he had" as a POW.  

In a May 2002 medical opinion, a VA examiner indicated that 
he had reviewed the veteran's medical records for the purpose 
of evaluating the relationship between the cause of his death 
from adenocarcinoma of the pancreas and the circumstances of 
his POW status.  In that regard, he noted the veteran's 
history as a POW, including severe malnutrition as well as 
his work in a zinc and lead mine.  He also noted that the 
veteran had a history of cigarette smoking.  The examiner 
noted that there was no uniform acceptance of specific 
etiologic factors for pancreatic cancer.  Indeed, he 
indicated that there was some disagreement and conflict in 
almost all of the questions of etiological factors.  He 
explained that genetic factors were felt to play a role in 
about 50 percent of pancreatic adenocarcinoma victims and 
that individuals who abused tobacco or had occupational 
exposure to gasoline and petroleum products had a higher 
incidence of cancer.  He indicated, however, that he could 
find no references to malnutrition or exposure to lead or 
zinc as the cause of cancer of the pancreas.  The examiner 
indicated that although the veteran had suffered severe 
psychological and physical trauma as a POW, the link between 
his cigarette smoking and his POW experience was speculative, 
given the high incidence of smoking in the male population at 
the time.  In summary, the examiner concluded that "[i]t is 
not as likely as not that the veteran's adenocarcinoma of the 
pancreas was caused by any of the injuries and deprivations 
he suffered as a prisoner of war."  


II.  Clear and unmistakable error claim

As noted, the appellant claims that the April 1971 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for the cause of the veteran's death.  She 
has offered no specific allegations of an error of fact or 
law, but has argued that it was obvious from the evidence of 
record that service connection for the cause of the veteran's 
death was warranted in 1971.  In a November 1999 statement, 
she noted that that the veteran sustained numerous hardships 
as a POW, including being beaten and starved.  She indicated 
that it 

does not take a rocket scientist to 
determine the damage done to the human 
body from the lack of proper nutrition, 
i.e. lack of vitamins and minerals.  
There are many residuals that are not 
evident on the surface.  The proof of the 
pudding is that the early demise of this 
woefully underrated POW in 1971.

(emphasis in original).  

Under 38 C.F.R. § 3.105(a) (2002), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)); see also VA O.G.C. 
Prec. Op. No. 12-95 (May 10, 1995), 60 Fed. Reg. 43,186 
(1995).

As noted above, in the April 1971 rating decision, the RO 
denied service connection for the cause of the veteran's 
death on the basis that the evidence then of record did not 
contain evidence of pancreatic cancer in service or otherwise 
establish a causal relationship between the veteran's 
service-connected disabilities and the cause of his death.  

In determining whether the April 1971 rating decision 
contained clear and unmistakable error, the Board must review 
the evidence that was before the RO at that time.  38 C.F.R. 
§ 3.104(a).  Additionally, a determination that there was 
clear and unmistakable error must be based on the law that 
existed at the time of the prior decision.  See Russell v. 
Principi, 3 Vet. App. at 314.

At the time of the April 1971 rating decision, the applicable 
criteria provided that service connection for the cause of 
the veteran's death was warranted where the evidence showed 
that a service-connected disability was either the principal 
or a contributory cause of death.  38 U.S.C. § 312 (1970); 
38 C.F.R. § 3.312 (1971).  

The evidence before the RO at the time of the April 1971 
rating decision included the veteran's service medical 
records, which were negative for notations of pancreatic 
cancer.  In addition, the record contained numerous post-
service medical records which were likewise negative for 
notations of pancreatic cancer until 1971, approximately 
twenty-five years after service separation.  At the time of 
the April 1971 rating decision, the record contained no 
medical evidence of a link between the veteran's fatal 
pancreatic cancer and his active service.  

Based on this evidence, and considering the criteria in 
effect at the time of the April 1971 rating decision, the 
Board finds there is nothing in the record to suggest that 
the RO committed undebatable error, or that it considered the 
incorrect law or facts as they then existed in reaching its 
decision.  Rather, in view of the evidence of record, it is 
clear that the RO had a basis for supporting its 
determination.

Moreover, the Board observes that the appellant has not 
pointed to any specific error nor has she alleged that had 
any such error not been committed, it would have manifestly 
changed the outcome of the April 1971 rating decision.  In 
view of the foregoing, it cannot be said that clear and 
unmistakable error existed in the April 1971 rating decision 
denying service connection for the cause of the veteran's 
death.  Rather, the appellant's contention that that rating 
decision was clearly and unmistakably erroneous merely 
amounts to an allegation that the RO improperly weighed and 
evaluated the evidence, a claim that can never rise to the 
stringent definition of clear and unmistakable error.  38 
C.F.R. § 3.105(a).


III.  Application to reopen claim of service connection
for the cause of the veteran's death


A.  New and material evidence

As discussed above, in the April 1971 rating decision, the RO 
denied service connection for the cause of the veteran's 
death on the basis that the evidence then of record did not 
contain evidence of pancreatic cancer in service or otherwise 
establish a causal relationship between the veteran's 
service-connected disabilities and the cause of his death.  
The appellant was duly advised of the decision and was 
provided with notice of her appellate rights; however, she 
did not appeal and the decision became final. 

The appellant now seeks to reopen her claim of service 
connection for the cause of the veteran's death.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).

Since the April 1971 rating decision, numerous pieces of 
evidence have been associated with the claims folder, 
including a November 2001 private medical opinion.  In that 
report, the physician indicated that it was his opinion that 
the veteran's death from adenocarcinoma of the pancreas "can 
be etiologically related to the illnesses and experiences 
that he had when he was repatriated as a Prisoner of War in 
1945."  

Obviously, this evidence is new as it was not previously of 
record.  Moreover, the Board finds this evidence is material 
as it suggests the possibility that a service connected 
disability caused or contributed to the veteran's death.  
Therefore, given the nature of the appellant's claim, the 
Board finds that the evidence discussed above is new and 
material evidence sufficient to reopen the claim of service 
connection for the cause of the veteran's death.  38 C.F.R. § 
3.156(a).


B.  Service connection

Given that the reopening requirements of 38 U.S.C.A. § 5108 
have been met, the Board must now review the evidence of 
record in its entirety to determine if the criteria for an 
award of service connection for the cause of the veteran's 
death have been met.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2002).  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

If a veteran is a former POW, and if he or she was interned 
or detained for not less than 30 days, certain diseases shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  See 38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. 
§ 3.309(c) (2002).  Pancreatic cancer is not among the 
diseases delineated in this provision.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In addition to the criteria set forth above, a disease 
associated with exposure to radiation listed in 38 C.F.R. § 
3.309(d) will be considered to have been incurred in service 
under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d) (2002).  
Additionally, effective March 26, 2002, cancers of the bone, 
brain, colon, lung, and ovary were added to the list of 
diseases specific to radiation-exposed veterans set forth at 
38 C.F.R. § 3.309(d).  See 67 Fed. Reg. 3612-3616 (Jan. 25, 
2002).  

Radiation risk activity means onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Nagasaki or Hiroshima, Japan, by U.S. forces 
from August 1945 to July 1946; and internment as a prisoner 
of war in Japan during World War II which resulted in the 
opportunity for exposure comparable to that of U.S. forces at 
Nagasaki or Hiroshima.  38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 
3.307, 3.309(d).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure, or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2002).  To consider service connection under section 
3.311, the evidence must show the following:  (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations. 38 C.F.R. § 3.311(b) (2002).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under section 3.311.  
38 C.F.R. § 3.311(b)(1)(iii) (2002).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applying the criteria set forth above to the facts in this 
case, the Board finds that service connection for the cause 
of the veteran's death is warranted.  As noted, the evidence 
establishes that the veteran died in January 1971 from 
adenocarcinoma of the pancreas.  At the time of his death, 
service connection was not in effect for that disability.  
The appellant, however, argues that the veteran's pancreatic 
cancer is causally related to his in-service experiences, 
including malnutrition, mental and physical abuse, radiation 
exposure, cigarette smoking, and exposure to toxic materials.  

Thus, the Board has carefully reviewed the medical evidence 
of record, with particular attention to the etiology of the 
veteran's pancreatic cancer.  In that regard, the medical 
evidence of record is in conflict.  On the one hand, after 
reviewing the veteran's medical records (including his 
service medical records), a private physician concluded in a 
November 2001 medical opinion that the veteran's death from 
adenocarcinoma of the pancreas "can be etiologically related 
to the illnesses and experiences that he had when he was 
repatriated as a Prisoner of War in 1945."  The physician 
explained that although cancer was a disorder that arose as a 
consequence of genetic factors, other factors increased the 
risk of developing cancer.  He noted that the veteran had 
been subject to a majority of these risk factors in service, 
such as exposure to hazards in the mines, noxious fumes and 
petroleum products from heavy equipment, radiation exposure, 
cigarette smoking, and malnutrition.  Thus, the physician 
concluded that the veteran's death from adenocarcinoma of the 
pancreas was causally related to his active service.  

On the other hand, in a May 2002 medical opinion, a VA 
examiner indicated that he had reviewed the veteran's medical 
records and had concluded that "[i]t is not as likely as not 
that the veteran's adenocarcinoma of the pancreas was caused 
by any of the injuries and deprivations he suffered as a 
prisoner of war."  He explained that there was some 
disagreement and conflict in almost all of the questions of 
specific etiologic factors for pancreatic cancer.  He noted 
that genetic factors were felt to play a role in about 50 
percent of pancreatic adenocarcinoma victims and that 
individuals who abused tobacco or had occupational exposure 
to gasoline and petroleum products had a higher incidence of 
cancer.  He indicated, however, that he could find no 
references to malnutrition or exposure to lead or zinc as the 
cause of cancer of the pancreas.  

In light of these conflicting medical opinions, the Board 
must weigh the probative value of this medical evidence.  The 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

In that regard, the Board notes that both of the physicians 
who submitted medical opinions in this case are clearly 
competent to render an opinion as to the relationship between 
the veteran's pancreatic cancer and his active service.  The 
Board further observes that both of the physicians who 
submitted medical opinions appear to have based their 
conclusions on a review of the pertinent medical evidence, 
including the veteran's service medical records.  
Additionally, both physicians made reference to medical 
literature in reaching their conclusions.  

Here, the Board notes that in the November 2001 medical 
opinion, the private physician cited exposure to radiation as 
well as cigarette smoking in service as risk factors leading 
to adenocarcinoma of the pancreas.  As set forth above, 
however, the veteran did not participate in a radiation-risk 
activity in service, as defined by regulation, nor has it 
been otherwise shown that he was exposed to ionizing 
radiation in service.  With respect to the veteran's 
cigarette smoking, the Board notes that for claims filed 
after June 9, 1998, such as this one, legislation prohibits 
service connection for a disability first manifested after 
service (or after an applicable presumptive period) on the 
basis that it resulted from disease attributable to the use 
of tobacco products by a veteran during service.  38 U.S.C.A. 
§ 1103 (West 2002).  

Nonetheless, the Board notes that the November 2001 private 
medical opinion references several other risk factors to 
which the veteran was exposed in service, including 
malnutrition, exposure to toxic materials in mines, and 
exposure to petroleum products.  Given the veteran's POW 
status, the Board finds that his exposure to these risk 
factors in service is either likely or has been specifically 
confirmed.  

As indicated above, under the benefit-of-the-doubt rule in 38 
U.S.C.A. § 5107(b), for the appellant to prevail, there need 
not be a preponderance of the evidence in her favor, but only 
an approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. at 54.  Given the medical opinions set 
forth above, such a conclusion cannot be made in this case.  
The evidence is deemed to be in relative equipoise as to 
whether the veteran's fatal pancreatic cancer was causally 
related to his active service.  With reasonable doubt 
resolved in her favor, the appellant's claim of service 
connection for the cause of the veteran's death is warranted.  

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).


IV.  1318

In light of the Board's decision granting service connection 
for the cause of the veteran's death, the section 1318 appeal 
is moot and is dismissed.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).



ORDER

Clear and unmistakable error in an April 1971 rating decision 
denying service connection for the cause of the veteran's 
death has not been shown; the appeal to this extent is 
denied.  

Entitlement to DIC benefits based on service connection for 
the cause of the veteran's death is granted.

The section 1318 appeal is dismissed.  



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

